PER CURIAM.
The unilateral filing by the state of new informations, which merely recast the offenses already alleged in an earlier indictment and informations, did not affect the viability of the first set of charging documents, which were not dismissed or quashed, and therefore did not result in a discharge of the appearance bond posted with respect to them. See, State v. Adjmi, 170 So.2d 340, 343 (Fla.3d DCA 1964); compare, All Florida Surety Co. v. State, 78 So.2d 89 (Fla.1955); Wilcox v. State, 248 So.2d 692 (Fla.4th DCA 1971). The order under review is therefore
Affirmed.